IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 30, 2009
                                     No. 09-40106
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

PELAYO HERNANDEZ-GARCIA,

                                                   Defendant-Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              No. 7:08-CR-1392-ALL


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Pelayo Hernandez-
Garcia has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967). Hernandez-Garcia has filed a re-
sponse. Our independent review of the record, counsel’s brief, and Hernandez-
Garcia’s response discloses no nonfrivolous issue for appeal. Accordingly, coun-
sel’s motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the appeal is DISMISSED. See 5 TH C IR. R. 42.2.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.